Citation Nr: 1200362	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  09-23 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service connected diabetes mellitus type II.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1967 to September 1971, including service in the Republic of Vietnam from October 1969 to September 1970.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a August 2007 rating decision of the Cleveland, Ohio, Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, the Board remanded this case for further development.  


FINDING OF FACT

The competent and credible evidence does not show that the Veteran's hypertension is related to his military service or to his service-connected diabetes mellitus type II.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by service, is not due to a service-connected disability, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in December 2006 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  In compliance with the Board's February 2011 remand, VA sent the Veteran a letter later that month requesting that he complete and return a VA Form 21-4142, Authorization and Consent to Release Information, for any private treatment providers.  He did not respond.  He then underwent a VA medical examination in March 2011.  This examination is deemed adequate.  Indeed, the examiner reviewed the objective evidence of record and documented the Veteran's current complaints.  Moreover, the VA examiner performed thorough clinical evaluations and provided a well-reasoned medical nexus opinion.  Thus, VA has complied with the February 2011 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

As an initial matter, the Board notes that the term "hypertension" is defined as diastolic blood pressure that is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  See 38 C.F.R. § 4.104, Diagnostic Code 7101, note 1.  

Certain disorders, such as cardiovascular-renal disease, including hypertension, are presumed to have been incurred in service if manifested or aggravated within one year of separation from service to a degree of 10 percent or more, provided that the veteran has served a minimum of ninety days either during a period of war or during peacetime service after December 31, 1946.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  A 10 percent manifestation of hypertension requires diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  While the Veteran satisfies the service requirement of this regulation, the evidence does not show manifestation of hypertension to a degree of 10 percent or more within one year of his separation from service.  Accordingly, there is no basis for a grant of presumptive service connection as a chronic disease. 

Additionally, the Board notes that the Veteran served in the Republic of Vietnam from October 1969 to September 1970, and is therefore presumed to have been exposed to herbicides.  38 C.F.R. § 3.307(a)(6)(iii).  Herbicide exposure, likewise entitled a veteran to presumptive service connection for certain disabilities.  38 C.F.R. § 3.309(e).  However, hypertension is not a presumptive disease associated with herbicide exposure.  See id.  The Veteran does not allege, nor does
the competent evidence of record suggest a causal relationship between the current hypertension and his presumed exposure to herbicides.  As no causal relationship has been suggested, no medical opinion on this question has been sought or provided.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006)(establishing the criteria for determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits).  

For the above reasons, a presumptive grant of service connection is not in order in this case.  That notwithstanding, the claim can be reviewed to determine if service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (holding that the Veteran is not precluded from establishing service connection with proof of actual direct causation).

Direct service connection requires competent and credible evidence of a current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, the Veteran was first treated for hypertension by a private physician in April 1999.  See June 2009 letter from Dr. MJS.  Later private treatment records and VA medical examinations also diagnosed the Veteran with hypertension.  Thus, the current disability requirement has been met. 

The second requirement for direct service connection is competent and credible evidence of an in-service occurrence or aggravation of a disease or injury.  Davidson, 581 F.3d 1313.  In this regard, the Veteran's service treatment records do not contain a diagnosis of, or reflect treatment or manifestations, such as high blood pressure readings, which are referable to hypertension.  Indeed, the blood pressure reading taken at the time of his August 1971 separation examination was 120/80, which is identical to the reading taken at the time of his October 1966 enlistment examination.  Post-service, private treatment records first indicate hypertension in April 1999, nearly 18 years after he left active duty service.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

Alternately, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  In this case, however, the Veteran does not allege nor does the record suggest continuity of hypertension symptoms following service.  Thus, there is no basis upon which to find continuous symptoms since active service.  Moreover, there is no competent medical opinion otherwise relating a current disability to active service.  Therefore, direct service connection is not warranted. 

The Veteran has claimed service connection for his hypertension as secondary to diabetes mellitus.  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 

As noted above, the Veteran has a current diagnosis of hypertension. Additionally, he is currently service-connected for diabetes mellitus.  Thus, the first two requirements under Wallin have been satisfied.  The remaining question is whether the record contains medical nexus evidence establishing a connection between the service-connected diabetes mellitus and the current hypertension.  To this end, the 
VA examiner who conducted the April 2007 diabetes examination noted that hypertension was present, but it was not due to diabetes.  That examiner again opined in March 2011 that the hypertension was not caused or permanently worsened by his diabetes as the Veteran had normal renal function.  The examiner thus provided a rationale for his conclusion, which he reached after a review of the record.  For these reasons, his opinion is deemed highly credible.  Moreover, no other medical opinion refutes such conclusion.  While the evidence of record supports the Veteran's contention that his diagnosis of hypertension postdates his diagnosis of diabetes mellitus, this alone is not sufficient to show that his service connection diabetes mellitus caused his hypertension.

The Veteran himself believes his hypertension was due to his service-connected diabetes mellitus.  In this regard, the Board acknowledges Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), in which it was held a lay person may speak as to etiology in some limited circumstances in which nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  Here, however, the question of causation involves internal disease processes and thus extends beyond an immediately observable cause-and-effect relationship and, as such, the Veteran is not competent to address etiology in the present case.  Therefore, secondary service connection is not warranted.

In short, for reasons expressed above, the Board concludes that the weight of the evidence is against the Veteran's claim.  For these reasons and bases, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension.  Thus, the appeal must be denied. 


ORDER

Service connection for hypertension, to include as secondary to service connected diabetes mellitus type II, is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


